PER CURIAM:
Claimant brought this action for vehicle damage caused when she encountered a pothole *12on Martha Road, WV Route 31, in the vicinity of Barboursville.
The claimant states that on June 22, 1996, she was traveling on Martha Road at about 9:00 p.m. It was rainy, and she stated that she was traveling approximately 25 miles per hour. Claimant testified that there was a vehicle in front of her; that the vehicle suddenly swerved; and that she immediately hit the pothole. The claimant testified that she subsequently informed the respondent of the pothole, which was near an auto repair shop. Claimant testified that the impact destroyed her right front tire, which was new. She submitted an invoice for $102.81 for a new replacement tire. She had testified in a prior claim, (CC-96-283), that her insurance deductible at the time was $200.00.
Charles M. King, Cabell County maintenance crew supervisor for the respondent, testified that there had been a pothole near the auto repair shop. He testified that respondent’s maintenance crew had been engaged in road patching operations between June 12, 1996, and June 18, 1996, and that DOH-12 daily work reports indicate that the pothole probably had been patched during that period. However, Mr. King testified that he was not present during those patching operations and was not personally aware of what work was performed.
The Court, having reviewed the evidence in this claim, has determined that the claimant’s vehicle was damaged by a pothole and that respondent had actual or constructive knowledge of the pothole in question. In view of the foregoing, the Court is of the opinion to and does make an award in the amount of $102.81.
Award of $102.81.